Appeal by the defendant from an order of the Supreme Court, Kangs County (Firetog, J.), dated July 9, 2012, which, after a hearing, designated him a level one sexually violent offender pursuant to Correction Law article 6-C. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which she moves for leave to withdraw as counsel for the appellant.
Ordered that the order is affirmed, without costs or disbursements.
We are satisfied with the sufficiency of the brief filed by the *686defendant’s assigned counsel pursuant to Anders v California (386 US 738 [1967]), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738 [1967]; People v Feivish, 105 AD3d 724 [2013]; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252 [2011]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Dillon, J.E, Angiolillo, Roman and Sgroi, JJ., concur.